DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 7 are rejected under 35 U.S.C. 103(a)(1) as being Unpatentable over  Pak et al. (US Patent 10,754,461 B2) in view of Park et al. (US Pub: 2018/0033832 A1).
 	As to claim 1, Pak discloses an electronic device (i.e. the electronic display device seen in figure 2) (see Fig. 2), comprising: 
 	a first substrate (i.e. 111) (see Fig. 4, Col. 6-7); 
 	a first spacing element, disposed on the first substrate (i.e. Pak teaches the layer 40 having element 296 which helps space the electrode out in regular interval to allow for bridge element to operate TE and RE to operate) (see Fig. 5-6, Col. 10, Line 47-Col. 11, Line 37); 
 	a sensing electrode (i.e. element 294), disposed on the first substrate, wherein the sensing electrode has a bridge part (i.e. element 291), and at least a portion of the bridge part is overlapped with the first spacer from a top view of the electronic device (i.e. as seen on figure 5 and 6 the bridge element of figure 5 is connected to the touch sensing electrode TL which means the bridge portion is overlapped with the first spacing element as demonstrated in figure 8 drawing) (see Fig. 5-6, 8, Col. 10-11); 
 	a first electrode (i.e. the first electrode is element 295 as seen in figure 8) (see Fig. 8), disposed on the first spacing element, wherein the first electrode has an electrode protruding part on the first spacing element (i.e. as seen in figure 8 the electrode 295 and 294 both has an electrode protruding part that jut out into 296 layer) (see Fig. 8, Col. 12-13); and 
 	an encapsulation layer, covering the first electrode, wherein the sensing electrode is disposed on the encapsulation layer (i.e. the encapsulation layer 30 as seen in figure 8 clearly covers first electrode in the topographical sense) (see Fig. 8, Col. 12-13).
 	However, Pak does not explicitly teach a spacer element (i.e. Pak teaches spacing the electrodes with the over layer 296 as the separation coating but do not define the spacer element exactly).
 	Park teaches a spacer element (i.e. Park specifically teaches spacer element SPC which is on the pixel definition layer PDL) (see Fig. 6A, [0150-0151]).
 	Therefore, it would have been obvious for one of ordinary skill in the art at the time of the application’s filing to have understood that the 296 element of Pak is equivalent to the Spacer SPC design of Park as the functional equivalency is establish in both art as having the capacity to space specific electronic element on the display stack (see Park, Fig. 6A, [0150-0151]).
 	As to claim 2, Pak teaches the electronic device as claimed in claim 1, wherein the at least a portion of the bridge part directly contacts the encapsulation layer (i.e. as seen in figure 8 the 30 layer is next to the bridging part being 291 are is shown to be in contact) (see Fig. 8).
 	As to claim 3, Pak teaches the electronic device as claimed in claim 1, further comprising: a second spacer, wherein the sensing electrode comprise a sensing part, at least a portion of the sensing part is overlapped with the second spacer from the top view of the electronic device (i.e. since the explanation of the bridging unit of figure 7 by Pak is a localized to one cross-section area, it is clear that the spacing element function in each of the intersection seen on figure 5 matrix and is therefore functionally a second spacer for the second unit area seen in figure 7) (see Fig. 5-7, Col. 9-10).
 	As to claim 4, Pak teaches the electronic device as claimed in claim 1, further comprising: a second electrode, wherein the first spacer is disposed between the second electrode and the first electrode (i.e. as seen in figure 8 there exists multiple electrode on the plain of layer 40 which means that the secondary electrode 294 is another second electrode which is separated by the spacing element 296) (see Fig. 8).
	As to claim 7, Pak electronic device as claimed in claim 1, wherein a cross section of the electrode protruding part is arc-shaped (i.e. as seen in figure 8 the protruding portion of the electrode is in fact an arc-shaped unit) (see Fig. 8).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Choi (US Pub: 2016/0124557 A1) is cited to teach spacer overlapping electrode in paragraph [0059]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 10, 2022